SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 12, 2010 HIGHLANDS BANKSHARES, INC. (Exact name of registrant as specified in its charter) West Virginia 0-16761 55-0650793 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or organization Identification No.) P.O. Box 929 Petersburg, WV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (304) 257-4111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425 Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 2 Item 8Other Events The Board of Directors of Highlands Bankshares, Inc, at its regularly scheduled meeting held January 12, 2010 declared a dividend of 27 cents per share. This dividend is payable on February 12, 2010 to shareholders of record February 1, 2010. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HIGHLANDS BANKSHARES, INC. (Registrant) /s/C. E. Porter C. E. Porter President and Chief Executive Officer January 13, 2010
